Name: Commission Regulation (EEC) No 1924/88 of 30 June 1988 amending Regulation (EEC) No 577/86 on the application of accession compensatory amounts to certain processed cereals products in view of the accession of Spain
 Type: Regulation
 Subject Matter: Europe;  agricultural policy
 Date Published: nan

 No L 169/8 Official Journal of the European Communities 1 . 7. 88 COMMISSION REGULATION (EEC) No 1924/88 of 30 June 1988 amending Regulation (EEC) No 577/86 on the application of accession compen ­ satory amounts to certain processed cereals products in view of the accession of Spain Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community* Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 ( 1 ) thereof, and Council Regulation (EEC) No 4007/87 ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1097/88 (3), Whereas the prices applicable in the cereals sector from 1 July 1988 were fixed in the framework of the precau ­ tionary measures adopted by the Commission pending a final decision by the Council as concerns the prices for the 1988/89 marketing year ; whereas the accession compensatory amounts fixed by Commisson Regulation (EEC) No 577/86 (4), as last amended by Regulation (EEC) No 760/88 (*), should accordingly be adjusted from 1 July 1988 ; whereas, however, in accordance with the abovementioned Article . 90 ( 1 ) and subject to any subsequent decisions of the Council , that adjustment may be carried out for the period 1 July to 31 December 1988 only ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 577/86 is hereby amended as follows : 1 . in Article 2 ( 1 ), 'for the 1987/88 marketing year' is replaced by 'from 1 July to 31 December 1988 '; 2. Annex I is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President / (') OJ No L 378, 31 . 12 . 1987, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 110, 29. 4. 1988 , p. 7. (&lt;) OJ No L 57, 1 . 3 . 1986, p. 16. 0 OJ No L 79, 24. 3 . 1988, p. 8 . 1 . 7 . 88 Official Journal of the European Communities No L 169/9 ANNEX 'ANNEX I (ECU/tonne) CN-code Table Additional Code Accession compensatory amount 1102 20 10 6,03 1102 20 90 l 1,94 1102 90 10 l 8,91 1102 90 30 \ 8,56 1102 90 90 1 7285 8,91 1 7286 8,91 1103 12 00 l 11,75 1103 13 11 2 7287 ­ 6,25 1103 13 19 3 7289 6,25 1103 13 90 l l 4,40 1103 19 10 \ I 7,30 1103 19 30 \ l 12,24 1103 19 90 1 7285 8,91 1 7286 8,91 1103 21 00 I 4,40 1103 29 10 I I 7,30 1103 29 20 IlI 8,9.1 1103 29 30 III 8,56 1103 29 40 \ II 4,40 1103 29 90 1 7285 8,91 1 7286 8,91 1104 11 10 l I 8,91 110411 90 I 12,24 1104 12 10 IlI 8,56 1104 12 90 15,10 1104 19 10 II 4,40 1104 19 30 I 7,30 110419 50 4,74 1104 19 99 1 7285 8,91 1 7286 8,91 1104 21 10 \\I 8,91 1104 21 30 12,24 1104 21 50 \\I 13,98 1104 21 90 II 8,91 1104 22 10 \\II 8,56 1104 22 30 li 11,75 1104 22 50 I II 8,56 1104 22 90 I 8,56 1104 23 10 II 4,40 1104 23 30 I 4,40 1104 23 90 I-I 4,40 1104 29 10 4 7290 8,91 4 7291 8,91 4 7292 4,40 4 7293 7,30 1104 29 30 4 7290 8,91 4 7291 8,91 4 7292 4,40 4 7293 7,30 1104 29 91 II 4,40 1104 29 95 7,30 1104 29 99 1 7285 8,91 1 7286 8,91 1104 30 10 3,23 1104 30 90 1,29 1107 10 11 7,67 110710 19 \ II 5,73 110710 91 I-1 15,56 1107 10 99 11,62 1 107 20 00 I 13,55 No L 169/ 10 Official Journal of the European Communities 1 . 7. 88 (ECU/tonne) CN-code Table Additional Code Accession compensatory amount 2302 10 10 1 7622 2,43 1 7623 2,43 2302 10 90 I 5,03 2302 20 10 \ I 2,43 2302 20 90 \ » 5,03 2302 30 10 ||ll 2,43 2302 30 90 \ Il 5,20 2302 40 10 I 2,43 2302 40 90 \ I 5,20 2309 10 11 2 7624 (2)  2 7625 (2) 0,52 2309 10 13 3 7541 (2)  3 7542 (2)  3 7543 (2)  I 3 7544 (2)  1 3 7545 (2)  3 7546 . (2)  3 7547 (2)  3 7548 (2)  3 7549 (2)   3 7550 (2)  l 3 7551 (2) 0,52 3 7552 (2) 0,52 I 3 7626 (2) 0,52 3 7627 (2) 0,52 3 7628 (2) 0,52 I 3 7629 (2) 0,52 3 7630 (2) 0,52 3 7631 (2) 0,52 2309 10 31 2 7624 (2)  2 7691 (2) 1,64 2309 10 33 3 7541 (2)  l 3 7542 (2) .  3 7543 Q  \ 3 7544 (2)  I 3 7545 (2)  I 3 7546 (2)  3 7547 (2)  I 3 7548 (2)  I 3 7549 (2) '  3 7645 (2) 1,64 I 3 7646 (2) 1,64 3 7647 (2) 1,64 3 7648 (2) 1,64 3 7649 (2) 1,64 . 3 7650 (2) 1,64 I 3 7651 (2) 1,64 I 3 7652 (2) 1,64 3 7653 (2) 1,64 2309 10 51 2 7624 (2)  I 2 7692 (2) 3,23 2309 10 53 3 7541 (2)  l 3 7542 (2)  3 7543 (2)  3 7544 (2)  l 3 7545 (2)  I 3 7546 . (2)  l 3 7547 (2)  3 7548 (2)  l 3 7549 (2)  3 7654 (2) 3,23 3 7655 (2) 3,23 l 3 7656 (2) 3,23 3 7657 (2) 3,23 l 3 7658 (2) 3,23 I 3 7659 (2) 3,23 1 . 7 . 88 Official Journal of the European Communities No L 169/11 (ECU/tonne) CN-code Table Additional Code Accession compensatory amount 3 7660 (2) 3,23 l 3 7661 (2) 3,23 3 7662 0 3,23 2309 90 31 2 7624 (2)  2 7693 (2) 0,52 2309 90 33 3 7541 (2)  3 7542 (2)  \ 3 7543 (2)  « 3 7544 (2)  l 3 7545 (2)  3 7546 (2) '  I 3 7547 (2)  3 7548 (2)  3 7549 (2)  3 7663 (2) 0,52 3 7664 (2) 0,52 3 7665 (2) 0,52 3 7666 (2) 0,52 \ 3 7667 (2) 0,52 3 7668 (2) 0,52 3 7669 (2) 0,52 3 7670 (2) 0,52 3 7671 (2) 0,52 2309 90 41 2 7624 (2)  2 7694 (2) 1,64 2309 90 43 3 7541 (2)  1 3 7542 (2)  3 ¢ 7543 (2)  3 7544 . (2)  3 7545 (2)  I 3 7546 (2)  \ 3 7547 (2)  3 7548 (2)  \ 3 7549 (2)  3 7672 (2) 1,64 3 7673 (2) 1,64 3 7674 (2) 1,64 3 7675 (2) 1,64 l 3 7676 (2) 1,64 3 7677 (2) 1,64 3 7678 (2) 1,64 \ 3 7679 (2) 1,64 3 7680 (2) 1,64 2309 90 51 2 ' 7624 (2)  2 7695 (2) 3,23 2309 90 53 3 7541 (2)  3 7542 (2)  3 7543 (2)  3 7544 (2)  3 7545 (2)  3 7546 (2)  3 7547 (2)  3 7548 (2)  3 7549 (2)  ' I 3 7681 (2) 1 3,23 3 7682 (2) 3,23 ' 3 7683 (2) 3,23 3 7684 (2) 3,23 3 7685 (2) 3,23 3 7686 (2) 3,23 3 7687 (2) 3,23 3 7688 (2) 3,23 3 7689 (2) 3,23 N o L 1 6 9 / 1 2 Official Journal of the European Communit ies 1. 7. 88 Appendix to Annex I A D D I T I O N A L CODES C H A P T E R 11 TABLE 11-1 TABLE 11-2 CN-code Description 1103 13 11 - Imported from third countries Additional code 7287 TABLE 11-3 CN-code Description 1103 13 19 - Intra-Community trade, intended for the brewing industry (cf. Regulation (EEC) N o 1570/78) - Other TABLE 11-4 CN-code Description 1104 29 10 - O f mi l le t . . 1104 29 -30 - Of grain sorghum - Of wheat - Of rye TABLE 11-5 CN-code Description 1108 11 00 - Of a starch content, by weight, of 85 % or more 1108 12 00 - Other : 1108 14 00 - - The monetary compensatory amount shall be multiplied by a coefficient calculated by means of the 1108 19 90 following formula : v ¢ ' c = T o o o x 1 ' 1 7 6 (C = coefficient; a = content by weight of starch, expressed as dry matter, per 1 000 kg) Additional code 7288 7289 Additional code 7290 7291 7292 7293 Additional code 7294 7295 CN-code Description 1102 90 90 - Of millet 1103 19 90 - Of grain sorghum 1103 29 90 1104 19 99 1104 29 99 Additional code 7285 7286 1. 7. 88 Official Journal of the European Communities N o L 169/13 TABLE 23-5 CN-code Description 2309 90 31 - Containing products falling within heading 0714 or subheading 1106 20 in cases where monetary compensatory amounts shall be granted - Other Additional code 7624 7693 TABLE 11-6 CN-code Description 1108 13 00 ¢ - Of a starch content, by weight, of 78 % or more . - Other : - - The monetary compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : c - T o o o x 1 ' 2 8 2 (C = coefficient; a = content by weight of starch, expressed as dry matter, per 1 000 kg) .' C H A P T E R 23 TABLE 23-1 CN-code Description 2302 10 10 - Obtained by grinding or milling whole maize plants, including those in pelletized form and with an approximate starch content-of 10 % to 30 % by weight, expressed as dry matter - Other TABLE 23-2 CN-code Description 2309 10 11 - Containing products falling within heading 0714 or subheading 1106 20 in cases where monetary compensatory amounts shall be granted - Other TABLE 23-3 CN-code Description 2309 10 31 - Containing products falling within heading 0714 or subheading 1106 20 in cases where monetary compensatory amounts shall be granted - Other TABLE 23-4 CN-code Description 2309 10 51 - Containing products falling within heading 0714 or subheading 1106 20 in cases where monetary compensatory amounts shall be granted - Other Additional code 7296 . 7297 Additional code 7622 7623 Additional code 7624 7625 Additional code 7624 7691 Additional code 7624 7692 No L 169/14 Official Journal of the European Communities 1. 7. 88 TABLE 23-6 CN-code Description Additional code 2309 90 41 - Containing products falling within heading 0714 or subheading 1106 20 in cases where monetary compensatory amounts shall be granted - 7624 - Other 7694 7694 TABLE 23-7 CN-code Description Additional code 2309 90 51 - Containing products falling within heading 0714 or subheading 1106 20 in cases where monetary compensatory amounts shall be granted ¢ Other 7624 7695 TABLE 23-8 CN-code Description 2309 10 13 - Containing products falling within heading 0714 or subheading 1106 20 in cases where monetary compensatory amounts shall be granted : - Milk powder or granules (other than added whey and /or added lactose and /or added casein and /or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) N o 1725/79 or in accordance with Article 1 of Regulation (EEC) N o 3714/84, and animal feeding stuffs the lactic part of which contains milk powder or granules (excluding whey) : - - Of a content by weight of milk powder or granules (other than added whey and /or added lactose and/or added casein and/or added caseinates in the finished product) : - - - Not exceeding 1 2 % Exceeding 12 % but less than 30 % , - - - 30 °/o or more but less than 50 % ¢. - Containing skimmed-milk powder purchased under the terms of Regulation (EEC) N o 368/77, Regu- lation (EEC) No 443/77 or Regulation (EEC) N o 1844/77 and more than 9,0 g of iron and /or 1,2 g of copper per 100 kg : - - - Of a content by weight of milk powder or granules (other than added whey and /o r added lactose and/or added casein and /or added caseinates in the finished product) : - - - Not exceeding 12 % - - - Exceeding 12 % but less than 30 % , ¢ - - - 30 % or more but less than 50 % - Other : - - Of a content by weight of milk powder or granules (other than added whey and /o r added lactose and /or added casein and /or added caseinates in the finished product) :  - - Not exceeding 12 °/o - - - Exceeding 12 % but less than 30 % - - - 30 °/o or more but less than 50 % Other : ¢ - Milk powder or granules (other than added whey and /o r added lactose and /or added casein and /o r added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) N o 1725/79 or in accordance with Article 1 of Regulation (EEC) N o 3714/84, and animal feeding stuffs the lactic part of which contains milk powder or granules (excluding whey) : - - Of a content by weight of milk powder or granules (other than added whey and /or added lactose and/or added casein and /or added caseinates in the finished product) : - - - Not exceeding 12 % - - - Exceeding 12 °/o but less than 30 % ¢ - - - 30 % or more but less than 50 °/o - Containing skimmed-milk powder purchased under the terms of Regulation (EEC) N o 368/77, Regu- lation (EEC) N o 443/77 or Regulation (EEC) N o 1844/77 and more than 9,0 g of iron and /or 1,2 g of copper per 100 kg : - - Of a content by weight of milk powder or granules (other than added whey and /o r added lactose and /or added casein and /or added caseinates in the finished product) :  - - Not exceeding 12 % ¢ - - - Exceeding 12 °/o but less than 30 °/o '. ¢ - - - 30 % or more but less than 50 % - Other : - - Of a content by weight of milk powder or granules (other than added whey and /or added lactose and/or added casein and /o r added caseinates in the finished product) : ¢ - - - Not exceeding 12 %  - - Exceeding 12 °/o but less than 30 °/o  - - 30 % or more but less than 50 % Additional code 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 1 . 7. 88 Official Journal of the European Communities No L 169/15 TABLE 23-9 CN-code Description Additionalcode 2309 10 33 7541 7542 7543 7544 7545 7546 7547 7548 7549 - Containing products falling within heading 0714 or subheading 110620 in cases where monetary compensatory amounts shall be granted : - - Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates). which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725 /79 or in accordance with - Article 1 of . Regulation (EEC) No 37 14/ 84 , and animal feeding stuffs the lactic part of which contains milk powder or granules (excluding whey) : - - - Of a content by weight of milk powder or granules (other than added whey and /or added lactose and/or added casein and /or added caseinates in the finished product) : 1 - - - - Not exceeding 12 % - - - - Exceeding 12 °/o but less than 30 °/o - - - - 30 % or more but less than 50 °/o - - Containing skimmed-milk powder purchased under the terms of Regulation (EEC) No 368 /77 , Regu ­ lation (EEC) No 443 /77 or Regulation (EEC) No 1844/77 and more than 9,0 g of iron and/or 1,2 g of copper per 100 kg : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) : - - - - Not exceeding 12 % . - - - - Exceeding 12 % but less than 30 % ¢ ¢ ¢ - - - - - 30 % or more but less than 50 % - - Other : - - - Of a content by weight of milk powder or granules (other than added whey and /or added lactose and /or added casein and/or added caseinates in the finished product) : - - - - Not exceeding 12 % . - - - - Exceeding 12 °/o but less than 30 °/o - - - - 30 % or more but less than 50 % ; - Other : - - Milk powder or granules (other than added whey and /or added lactose and/or added casein and /or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725 /79 or in accordance with Article 1 of Regulation (EEC) No 3714/84, and animal feeding stuffs the lactic part of which contains milk powder or granules (excluding whey) : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and /or added caseinates in the finished product) : - - - - Not exceeding 12 °/o - - - - Exceeding 12 % but less than 30 % ! - - - - 30 % or more but less than 50 % - - Containing skimmed-milk powder purchased under the terms of Regulation (EEC) No 368 /77 , Regu ­ lation (EEC) No 443 /77 or Regulation (EEC) No 1844/77 and more than 9,0 g of iron and/or 1,2 g of copper per 100 kg : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and /or added caseinates in the finished product) : - - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % - - Other : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and /or added casein and /or added caseinates in the finished product) : - - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % 7645 7646 7647 7648 7649 7650 7651 7652 7653 No L 169/16 Official Journal of the European Communities 1 . 7, 88 TABLE 23-10 CN-code Description Additionalcode 2309 10 53 7541 7542 7543 7544 7545 7546 7547 7548 7549 - Containing products falling within heading 0714 or subheading 1106 20 in cases where monetary compensatory amounts shall be granted : - - Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725 /79 or in accordance with Article 1 of Regulation (EEC) No 3714 /84 , and animal feeding stuffs the lactic part of which contains milk powder or granules (excluding whey) : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and /or added caseinates in the finished product) : - - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 % - - - - 30 °/o or more but less than 50 % - - Containing skimmed-milk powder purchased under the terms of Regulation (EEC) No 368 /77 , Regu ­ lation (EEC) No 443/77 or Regulation (EEC) No 1844 /77 and more than 9,0 g of iron and/or 1,2 g of copper per 1 00 kg : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and /or added casein and /or added caseinates in the finished product) : - - - - Not exceeding 12 % . . - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % - - Other : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and /or added casein and /or added caseinates in the finished product) : - - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % ; - Other : - - Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725 /79 or in accordance with Article 1 of Regulation (EEC) No 3714/84 , and animal feeding stuffs the lactic part of which contains milk powder or granules (excluding whey) : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and /or added casein and /or added caseinates in the finished product) : - - - Not exceeding 12%  - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % - - Containing skimmed-milk powder purchased under the terms of Regulation (EEC) No 368 /77 , Regu ­ lation (EEC) No 443/77 or Regulation (EEC) No 1844 /77 and more than 9,0 g of iron and/or 1,2 g of copper per 100 kg : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and /or added casein and /or added caseinates in the finished product) : - - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % - - Other : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and /or added casein and /or added caseinates in the finished product) : - - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 % : - - - - 30 °/o or more but less than 50 % 7654 7655 7656 7657 7658 7659 7660 7661 7662 No L 169/171 . 7. 88 Official Journal of the European Communities TABLE 23-11 CN-code Description Additional code 2309 90 33 7541 7542 7543 7544 7545 7546 7547 7548 7549 - Containing products falling within heading 0714 or subheading 1106 20 in cases where monetary compensatory amounts shall be granted : - - Milk powder or granules (other than added whey and /or added lactose and/or added casein and /or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79 or in accordance with Article 1 of Regulation (EEC) No 3714/84, and animal feeding stuffs the lactic part of which contains milk powder or granules (excluding whey) : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) : _ _ - - Not exceeding .12 % - - - - Exceeding 12 % but less than 30 % . - - - - 30 % or more but less than 50 % - - Containing skimmed-milk powder purchased under the terms of Regulation (EEC) No 368 /77 , Regu ­ lation (EEC) No 443 /77 or Regulation (EEC) No 1844 /77 and more than 9,0 g of iron and /or 1,2 g of copper per 100 kg : - - - Of a content by weight of milk powder or granules (other than added whey and /or added lactose and /or added casein and /or added caseinates in the finished product) : - - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % - - Other : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and /or added casein and/or added caseinates in the finished product) : - - - - Not exceeding 12 % _ _ - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % - Other : - - Milk powder or granules (other than added whey and /or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79 or in accordance with Article 1 of Regulation (EEC) No 3714/84 , and animal feeding stuffs the lactic part of which contains milk powder or granules (excluding whey) : - - - Of a content by weight of milk powder or granules (other than added whey and /or added lactose and/or added casein and/or added caseinates in the finished product) : - - - - Not exceeding 12% - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % - - Containing skimmed-milk powder purchased under the terms of Regulation (EEC) No 368 /77 , Regu ­ lation (EEC) No 443 /77 or Regulation (EEC) No 1844 /77 and more than 9,0 g of iron and/or 1,2 g of copper per 1 00 kg : - - - Of a content by weight of milk powder or granules (other than added whey and /or added lactose and /or added casein and /or added caseinates in the finished product) : - - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % - - Other : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and /or added casein and /or added caseinates in the finished product) : - - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 °/o - - - - 30 % or more but less than 50 % ¢ 7663 7664 7665 7666 7667 7668 7669 7670 7671 No L 169/18 Official Journal of the European Communities 1 . 7. 88 TABLE 23-12 CN-code Description Additionalcode 2309 90 43 - Containing products falling within heading 0714 or subheading 1106 20 in cases where monetary compensatory amounts shall be granted : - - Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725 /79 or in accordance with Article 1 of Regulation (EEC) No 3714 / 84, and animal feeding stuffs the lactic part of which contains milk powder or granules (excluding whey) : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) : - - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 % . . ! - - - - 30 % or more but less than 50 °/o : - - Containing skimmed-milk powder purchased under the terms of Regulation (EEC) No 368/77, Regu ­ lation (EEC) No 443 /77 or Regulation '(EEC) No 1844 /77 and more than 9,0 g of iron and/or 1,2 g of copper per 1 00 kg : - - - Of a content by weight of milk powder or granules (other than added whey and /or added lactose and/or added casein and/or added caseinates in the finished product) : - - - - Not exceeding 12 % : - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % - - Other : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) : _ - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % - Other : - - Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79 or in accordance with Article 1 of Regulation (EEC) No 3714 / 84 , and animal feeding stuffs the lactic part of which contains milk powder or granules (excluding whey) : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) : - - - - Not exceeding 12% - - - - Exceeding 12 % but less than 30 % . - - - - 30 % or more but less than 50 % - - Containing skimmed-milk powder purchased under the terms of Regulation (EEC) No 368 /77 , Regu ­ lation (EEC) No 443 /77 or Regulation (EEC) No 1844/77 and more than 9,0 g of iron and/or 1,2 g of copper per 1 00 kg : - - - Oi a content by weight of milk powder or granules (other than added whey and /or added lactose and/or added casein and /or added caseinates in the finished product) : - - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % - - Other : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) : - - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % 7541 7542 7543 7544 7545 7546 7547 7548 7549 7672 7673 7674 7675 7676 7677 7678 7679 7680 No L 169/191 . 7. 88 Official Journal of the European Communities TABLE 23-13 CN-code Description Additional code 2309 90 53 - Containing products falling within heading 0714 or subheading 1106 20 in cases where monetary compensatory amounts shall be granted : - - Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725 /79 or in accordance with Article 1 of Regulation (EEC) No 3714 /84 , and animal feeding stuffs the lactic part of which contains milk powder or granules (excluding whey) : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and /or added caseinates in the finished product) : - - - - Not exceeding 12 % . - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % - - Containing skimmed-milk powder purchased under the terms of Regulation (EEC) No 368 /77 , Regu ­ lation (EEC) No 443 /77 or Regulation (EEC) No 1844/77 and more than 9,0 g of iron and/or 1,2 g of copper per 100 kg : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) : - - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % - - Other : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and /or added casein and /or added caseinates in the finished product) : - - - - Not exceeding 12% - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % - Other : - - Milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725 /79 or in accordance with Article 1 of Regulation (EEC) No 3714/ 84, and animal feeding stuffs the lactic part of which contains milk powder or granules (excluding whey) : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and /or added casein and/or added caseinates in the finished product) : - - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 °/o . - - Containing skimmed-milk powder purchased under the terms of Regulation (EEC) No 368 /77 , Regu ­ lation (EEC) No 443/77 or Regulation (EEC) No 1844/77 and more than 9,0 g of iron and/or 1,2 g of copper per 1 00 kg : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and/or added casein and/or added caseinates in the finished product) : - - - - Not exceeding 12 % - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % - - Other : - - - Of a content by weight of milk powder or granules (other than added whey and/or added lactose and /or added casein and /or added caseinates in the finished product) : - - - - Not exceeding 12% - - - - Exceeding 12 % but less than 30 % - - - - 30 % or more but less than 50 % 7541 7542 7543 7544 7545 7546 7547 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 No L 169/20 Official Journal of the European Communities 1 . 7. 88 TABLE 23-14 CN-code Description Additionalcode 2309 10 15 2309 10 19 2309 10 39 2309 10 59 2309 10 70 2309 90 35 2309 90 39 2309 90 49 2309 90 59 2309 90 70 7553 7554 7555 7556 7557 7558 - Milk powder or granules (other than added whey and /or added lactose and /or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725 /79 or in accordance with Article 1 of Regulation (EEC) No 3714/84 and animal feeding stuffs the lactic part of which contains milk powder or granules (other than whey). Products consigned to Italy from another Member State where Regulation (EEC) No 1624/76 applies : - - Of a content by weight of milk powder or granules (other than added whey and /or added lactose and /or added casein and /or added caseinates in the finished product) : - - - Exceeding 12 % but less than 30 °/o - - - 30 % or more but less than 50 % " - - - 50 % or more but less than 70 % - -"- 70 % or more but less than 80 % - - - 80 % or more but less than 88 % - - - 88 % or more . - Containing skimmed-milk powder purchased under the terms of Regulation (EEC) No 368 /77 , No 443 /77 or No 1844/77 and more than 9,0 g of iron and /or 1,2 g of copper per 100 kg : - - Of a content by weight of milk powder or granules (other than added whey and /or added lactose and /or added casein and /or added caseinates in the finished product) : - - - Exceeding 12 °/o but less than 30 % - - - 30 % or more but less than 50 % - - - 50 % or more but less than 70 % _ _ « 70 % or more but less than 80 % ... '. ! - - - 80 % or more but less than 88 % . . . ." . . - - - 88 % or more - Other : - - Of a content by weight of milk powder or granules (other than added whey and /or added lactose and /or added casein and /.or added caseinates in the finished product) : - - - Exceeding 1 2 % but less than 30 % - - - 30 °/o or more but less than 50 % .... - - - 50 % or more but less than 70 % - - - 70 % or more but less than 80 % - - - 80 °/o or more but less than 88 % - - - 88 % or more 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584